y




                                     MANDATE

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-14-00998-CV

                            JOEL D. MALLORY, Appellant

                                            V.

    J.P. MORGAN CHASE BANK, N.A., CHASE HOME FINANCE, L.L.C. AND
                 CODILIS & STAWIARSKI, P.C., Appellees

    Appeal from the 151st District Court of Harris County (Tr. Ct. No. 2010-64487).

TO THE 151st DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 24th day of March, 2015, the cause upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                   After inspecting the record of the court below, it is the
             opinion of this Court that it lacks jurisdiction over the appeal.
             Accordingly, the Court dismisses the appeal.

                    The Court orders that costs be taxed against appellant.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered March 24, 2015.

             Per curiam opinion delivered by panel consisting of Justices
             Jennings, Higley, and Huddle.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




October 9, 2015
Date                                                CHRISTOPHER A. PRINE
                                                     CLERK OF THE COURT